Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 7, 2014

                                      No. 04-14-00492-CV

                                IN THE INTEREST OF K.B.F.,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02954
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
        This is an accelerated appeal from the trial court’s June 13, 2014 order terminating
appellant’s parental rights. Appellant timely filed a notice of appeal on July 11, 2014.
Accordingly, the record was due Monday, July 21, 2014. See TEX. R. APP. P. 26.1(b), 35.1(b).
The record was not filed. This court notified Angie Jimenez by letter that she is the court
reporter responsible for timely filing the reporter’s record and that the record had not been filed.
Our notice required Jimenez to file the record no later than August 4, 2014. We received no
response to our letter.

       We order the court reporter, Angie Jimenez, to file the reporter’s record by August 13,
2014. The court will not grant any further extension of time to file the record in the absence of a
showing of extraordinary circumstances that prevent the timely filing of the record and
reasonable assurance the record will be completed and filed by the requested extended deadline.

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P.
28.4(b)(1). We further order the clerk of this court to serve a copy of this order on the trial
court. See TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed”).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court